TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00187-CR


Robert Lee Hall, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NO. 38421, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Robert Lee Hall has filed a pro se notice of appeal from his conviction for
the offense of burglary of a habitation.  The district court has certified that this is a plea-bargain case,
the defendant has no right of appeal, and the defendant has waived the right of appeal.  See Tex. R.
App. P. 25.2(a)(2), (d).  Accordingly, we dismiss the appeal.

						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Jones, Justices Pemberton and Waldrop
Dismissed
Filed:   May 21, 2010
Do Not Publish